Citation Nr: 1137453	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a left ankle fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to June 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that continued the 20 percent rating for residuals of a left ankle fracture.  On his June 2008 VA Form 9 (Substantive Appeal) the Veteran limited his appeal to the matter listed on the preceding page.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

On his June 2008 VA Form 9 the Veteran elected that he did not want a Board hearing.  On a June 2009 VA 9 (prior to appellate certification to the Board) he elected to have a Board hearing.  In a September 2011 brief, the Veteran's representative notes that the Veteran submitted an additional VA Form 9 requesting a Travel Board hearing, and argues that the case should be remanded to afford the Veteran such hearing.  Pursuant to 38 C.F.R. § 20.703, a Veteran may request a hearing before the Board subject to the restrictions of 38 C.F.R. § 20.1304.  A hearing on appeal will be granted if an appellant (or a representative acting on the appellant's behalf) expresses a desire to appear in person.  See 38 C.F.R. § 20.700.  Under 38 C.F.R. § 20.904(a)(3) a Board decision may be vacated when there is a prejudicial failure to afford a Veteran a personal hearing.  

As the record reflects that the Veteran has requested a Board hearing and has not yet been afforded such a hearing (and because Travel Board hearings are scheduled by the RO), this matter must be remanded to the RO for such purpose.

Accordingly, the case is REMANDED for the following:

The RO should arrange for the Veteran to be scheduled for a Travel Board hearing.  The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

